Title: To Thomas Jefferson from James Monroe, 14 January 1826
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Highland
Jany 14. 1826.
I have executed an important, but painful duty with mr Goodwyn, & am on the point of setting out for Loudon. I should have called to bid you farewell, but the weather is so unfavorable, & I am press’d so earnestly by letters from Loudon to hurry back there, that I have not a moment to spare, especially as you will make a just allowance for the omission. For your health and welfare, you have my unceasing & best wishes—your friendJames Monroe